MODIFY and AFFIRM; and Opinion filed October 29, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00229-CR

                        KENDRICK MICHAEL DAVIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F13-57251-J

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Schenck
                                 Opinion by Justice Schenck

       Kendrick Michael Davis waived a jury and pleaded guilty to possession of cocaine in an

amount of one gram or more but less than four grams. See TEX. HEALTH & SAFETY CODE ANN.

§ 481.115(a), (c) (West 2010). The trial court assessed punishment at four years’ imprisonment.

On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex.

Crim. App. [Panel Op.] 1978). Counsel has advised us that he has delivered a copy of the brief
to appellant. We advised appellant of his right to file a pro se response, but he has not filed any

such response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note the trial court’s judgment incorrectly reflects

there was a plea bargain agreement, when, in fact, appellant entered an open guilty plea.

Accordingly, we modify the section of the judgment entitled “terms of plea bargain” to state

“open.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).

       As modified, we affirm the trial court’s judgment.




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47

150229F.U05




                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


KENDRICK MICHAEL DAVIS,                            Appeal from the Criminal District Court
Appellant                                          No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                   F13-57251-J).
No. 05-15-00229-CR        V.                       Opinion delivered by Justice Schenck,
                                                   Justices Lang-Miers and Brown
THE STATE OF TEXAS, Appellee                       participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered October 29, 2015.




                                             -3-